Citation Nr: 0912072	
Decision Date: 04/01/09    Archive Date: 04/10/09

DOCKET NO.  06-32 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a low back 
disability. 

2.  Entitlement to an initial evaluation in excess of 10 
percent for hypertension. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel





INTRODUCTION

The Veteran served on active duty from December 1958 to 
December 1960, and from November 1961 to August 1962. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision of 
Roanoke, Virginia, wherein the RO denied the Veteran's claim 
for service connection for a low back disability.  By that 
same rating action, the RO also awarded service connection 
for hypertension; an initial noncompensable evaluation was 
assigned, effective October 17, 2005-date VA received the 
Veteran's claim for service connection for the aforementioned 
disability.  The Veteran timely appealed the RO's March 2006 
rating action to the Board, and this appeal ensued.  

By an August 2008 rating action, the RO assigned a 10 percent 
disability evaluation to the service-connected hypertension, 
effective October 17, 2005.  Since this increase did not 
constitute a full grants of the benefits sought, the initial 
rating issue remains in appellate status.  AB v. Brown, 6 
Vet. App. 35, 39 (1993).

Also on appeal from the March 2006 rating action was the 
issue of entitlement to an enlarged heart condition.  By an 
August 2008 rating action, the RO granted service connection 
for hypertensive left ventricular hypertrophy; an initial 30 
percent evaluation was assigned, effective April 15, 2008.  
The Veteran was informed of the RO's decision that same 
month.  In a March 2009 written argument presented to the 
Board, as opposed to the RO, the Veteran's representative 
disagreed with the initial 30 percent rating assigned to the 
service-connected hypertensive left ventricular hypertrophy.  
Thus, as the issue of entitlement to an initial evaluation in 
excess of 30 percent for hypertensive left ventricular 
hypertrophy has not been developed for appellate review, it 
is referred to the RO for appropriate action.  (See, March 
2009 Informal Hearing Presentation). 




FINDINGS OF FACT

1.  The competent evidence of record does not demonstrate 
that the Veteran's low back disability, diagnosed as status-
post diskectomy, was manifested during a period of military 
service and has not been shown to be otherwise related 
thereto; arthritis of the lumbar spine was not manifested to 
a compensable degree within a year of service discharge.

2.  For the entire appeal period, the veteran's hypertension 
has not been shown to be productive of diastolic pressure 
predominantly 110 or more, or systolic pressure predominantly 
200 or more.


CONCLUSIONS OF LAW

1.  The veteran's low back disability, status-post 
diskectomy, was not incurred in or aggravated by service, nor 
may it be presumed to have been incurred in service. 
38 U.S.C.A. §§ 1101, 1131, 1137, 5103, 5103A, 5107 (West 
2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

2.  For the entire appeal period, the schedular criteria for 
an initial evaluation in excess of 10 percent for 
hypertension have not been approximated.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.7, 4.104, Diagnostic Code 7101 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§  5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2008).
Upon receiving a complete or substantially complete 
application, VA must notify the claimant of any information 
and evidence not of record that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a).  In this regard, via a 
November 2005 pre-adjudication letter to the Veteran, the RO 
specifically notified him of the substance of the VCAA 
including the types of evidence necessary to establish the 
claims discussed in the decision below, and the division of 
responsibility between the Veteran and VA for obtaining that 
evidence.  Consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), the letter essentially satisfied the 
requirements of the VCAA by: (1) informing the Veteran about 
the information and evidence not of record that was necessary 
to substantiate his claim; (2) informing the Veteran about 
information and evidence VA would seek to provide; and (3) 
informing the Veteran about the information and evidence he 
was expected to provide.  The Board notes that the "fourth 
element" of the notice requirement requesting the claimant 
to provide any evidence in the claimant's possession that 
pertains to the claim was recently removed from the language 
of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 
(Apr. 30, 2008) (applicable to all claims for benefits 
pending before VA on or filed after May 20, 2008).  

In addition, the United States Court of Appeals for Veterans 
Claims (Court) has also held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim, including the degree of disability and the 
effective date of an award.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Via a May 
2008 letter, VA informed the Veteran of the Dingess elements.  

The duty to notify was satisfied by a November 2005 pre-
adjudication letter.  In that letter, the RO advised the 
appellant of VA's responsibilities to notify and assist him 
with his then pending service connection claims.  The RO 
explained the information and/or evidence required from him 
to support his service connection claims on appeal.

The RO notified the appellant that VA was required to make 
reasonable efforts to obtain medical records, or records from 
other Federal agencies, and requested that he identify and 
provide the necessary releases for any medical providers from 
whom he wanted the RO to obtain and consider evidence.  The 
RO also specified that they would obtain any private medical 
records for which sufficient information and authorization 
was furnished, and that the RO would also obtain any 
pertinent VA records if he identified the date(s) and 
place(s) of treatment. 

Regarding the Veteran's claim for service connection for a 
low back disability, the November 2005 pre-adjudication 
letter met the VCAA's notice requirements.
As indicated above, the appellant has been notified of what 
is needed to substantiate the service connection claim and 
was afforded several opportunities to present information 
and/or evidence in support of said claim, which he has done.  
As a result of the RO's development, comprehensive 
documentation, identified below, has been associated with the 
claims file and considered in evaluating the claim for 
service connection for a low back disability.

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini, supra.  As noted above, 
notice in this case was provided to the Veteran via a pre-
adjudication November 2005 letter. 

In addition, as this case concerns the propriety of an 
initial evaluation for hypertension, as opposed to a claimed 
increase in an existing evaluation, it is readily 
distinguishable from the type of situation addressed in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  In that 
case, the Court required specific notification duties in 
increased evaluation cases, where a worsening had been 
alleged.  The Court stressed the difference between the two 
types of claims, noting that an increased compensation claim 
centers primarily on evaluating the worsening of a disability 
that is already service connected, whereas in an initial 
claim for disability compensation, the evaluation of the 
claim is generally focused on substantiating service 
connection by evidence of an in-service incident, a current 
disability, and a nexus between the two.  Id., slip. op. at 
5.  Thus, in view of the foregoing case precedent, the Board 
finds that no further VCAA notice was required once VA 
awarded service connection for hypertension in March 2006.

With regards to the duty to assist, the Veteran's service 
medical records from both -periods of military service, along 
with VA outpatient and heart examination reports, dating from 
December 2001 to May 2008, have been associated with the 
claims file.  In April and May 2008, VA examined the Veteran, 
in part, to determine the current severity of his service-
connected hypertension.  A copy of the April and May 2008 VA 
heart examination reports are contained in the claims file.  
On an August 2008 VCAA notice response form, the Veteran 
indicated that he did not have any further evidence to submit 
in support of his appeal. 

As to any duty to provide an examination and/or seek a 
medical opinion for the Veteran's claim for service 
connection for low back disability, the Board notes that in 
the case of a claim for disability compensation the 
assistance provided to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  See 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
As will be discussed in detail below, there is no evidence of 
any low back pathology during service, or for decades 
thereafter, and the post-service evidence does not establish 
an etiological link between any current low back disability 
and a period of military service.  Thus, an examination is 
not necessary to decide the claim for service connection for 
low back disability.  Therefore, the Board finds that the 
record is sufficient for a decision on the aforementioned 
service connection claim.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The service connection and initial evaluation 
claims on appeal are ready to be considered on the merits.

II.  Analysis

(1) Low Back Disability

The Veteran contends that because his current low back 
disability had its onset during his period of military 
service, service connection for said disability is, 
therefore, warranted. 

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty. 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes. 
38 C.F.R. § 3.303(b) (2008).  This rule does not mean that 
any manifestations in service will permit service connection.  
To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time as distinguished from merely isolated 
findings or a diagnosis including the word "chronic".  When 
the disease entity is established, there is no requirement of 
evidentiary showing of continuity.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim. 
38 C.F.R. § 3.303(b) (2008).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).

It is now well settled that in order to be considered for 
service connection, a claimant must first have a disability.  
See, e.g., Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998) [service connection may not be granted 
unless a current disability exists].

Presumptive service connection-criteria

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post- 
service development of a presumptive disease, such as 
arthritis, to a degree of 10 percent within one year from the 
date of termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).

After a careful review of the evidence of record, the Board 
finds that service connection for a low back disability is 
not warranted.  In reaching the foregoing determination, and 
as will explained in the analysis below, the record is devoid 
of any medical opinion establishing an etiological 
relationship between the veteran's low back disability and a 
period of military service.

The Board initially observes that the veteran's service 
treatment records, to include October 1960 and May 1962 
service separation examination reports, are entirely negative 
for any subjective complaints or objective findings referable 
to any low back pathology; the appellant's spine was reported 
to have been "normal." 

Subsequent to the Veteran's discharge from his second period 
of military service in 1962, the earliest medical evidence 
containing findings pertinent to his low back was in 1981, 
over two decades after discharge.  (See, June 2002 VA 
outpatient treatment report, containing a medical history 
that the Veteran was status-post diskectomy, 1981).  

Thus, as there is no evidence of arthritis of the lumbar 
spine manifested to a compensable degree within a year of the 
Veteran's separation from service in 1960 or 1962, service 
connection for a low back disability on a presumptive basis 
is not warranted.  38 C.F.R. §§ 3.307, 3.309. 

The remainder of the post-service medical evidence of record 
reflects that the Veteran had continued to seek treatment for 
low back pain.  (See, VA outpatient treatment reports, dating 
from December 2001 to May 2008).  These same records, 
however, do not contain any opinion regarding an etiological 
link between the appellant's low back disability to a period 
of military service.

Consequently, the Board does not find that the competent 
medical evidence of record supports the veteran's claim for 
service connection for low back disability.

Currently, the only evidence of record supporting the 
veteran's claim is his own lay opinion, as indicated in 
statements submitted throughout the duration of the appeal. 
The veteran, however, has not been shown to possess the 
requisite medical training, expertise, or credentials needed 
to render a diagnosis or a competent opinion as to medical 
causation.  Accordingly, his lay opinion does not constitute 
competent medical evidence and lacks probative value.  See 
Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).

Overall, the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for a 
low back disability.

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the Veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim. 
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 
U.S.C.A. § 5107(b).

(2)  Hypertension

By a March 2006 rating action, the RO granted service 
connection for hypertension; an initial noncompensable 
evaluation was assigned, effective October 17, 2005--the date 
VA received the Veteran's claim for service connection for 
said disability.  The RO based their award of service 
connection, in part, on in-service findings of hypertension 
during the Veteran's initial period of military service and 
elevated blood pressure at service separation in 1962 (e.g., 
150/90).  

By a May 2008 rating action, the RO assigned an initial 10 
percent rating to the service-connected hypertension, 
pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7101.  

The Veteran has maintained that his hypertension is more 
severely disabling than that reflected by the currently 
assigned initial 10 percent evaluation. 

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 
1 Vet. App. 589 (1991), the Board has reviewed the service 
medical records and all other evidence of record pertaining 
to the history of the veteran's service-connected 
hypertension.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board is of the opinion that this case presents no 
evidentiary considerations, except as noted herein, that 
would warrant an exposition of the remote clinical history 
and findings pertaining to the disability period at issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule) found in 38 C.F.R. Part 4. 
The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects his 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.1, 4.10 (2008).  Regulations require that 
where there is a question as to which of two evaluations is 
to be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).

Since this is an initial rating the rule from Francisco v. 
Brown, 
7 Vet. App. 55, 58 (1994), that the present level of 
disability is of primary importance, is not applicable.  
Rather, at the time of an initial rating separate ratings can 
be assigned for separate periods of time based on facts 
found, a practice known as staged ratings.  See Fenderson v. 
West, 12 Vet. App. 119, 125 (1999).

Under Diagnostic Code 7101, the code used to evaluate 
hypertensive vascular disease (hypertension and isolates 
systolic hypertension), a 10 percent evaluation is warranted 
in cases of diastolic pressure predominantly 100 or more, 
systolic pressure predominantly 160 or more, or an individual 
with a history of diastolic pressure predominantly 100 or 
more who requires continuous medication for control.  A 20 
percent evaluation is assigned in cases of diastolic pressure 
predominantly 110 or more, or systolic pressure predominantly 
200 or more.  A 40 percent evaluation contemplates diastolic 
pressure predominantly 120 or more.  A 60 percent evaluation 
is warranted for diastolic pressure predominantly 130 or 
more.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2008). 

After a review of the evidence of record, the Board finds 
that the preponderance of the evidence is against an initial 
rating in excess of 10 percent for the service-connected 
hypertension.  In reaching the foregoing determination, the 
Board has reviewed the veteran's post-service medical 
records, to include VA outpatient reports, dating from 
December 2001 to May 2008, and an April 2008 VA hypertension 
examination report.  These reports confirm the current 
diagnosis of hypertension and indicate use of 
hydrochlorothiazide for its control.  There is, however, no 
suggestion whatsoever of diastolic pressure of 110 or more, 
or systolic pressure 200 or more, let alone predominantly.  
Absent such evidence, there is no basis for a higher initial 
evaluation of 20 percent.

The Board has considered whether a "staged" rating is 
appropriate.  
Fenderson, supra.  The record, however, shows the same level 
of hypertension under the rating schedule throughout the 
period since the effective date of service connection, i.e., 
October 17, 2005.  Thus, it does not support assigning 
different percentage disability ratings at anytime during the 
appeal period.

In reaching this decision, the Board has determined that 
application of the evidentiary equipoise rule is not required 
in this case because the preponderance of the evidence is 
against the claim.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

Finally, as the Veteran has not submitted any evidence 
showing that his service-connected hypertension has markedly 
interfered with his employment status beyond that 
interference contemplated by the assigned evaluation, and as 
there is also no indication that this disorder has 
necessitated any periods of hospitalization during the 
pendency of this appeal, the Board is not required to remand 
this matter for the procedural actions concerning extra-
schedular evaluations outlined in 
38 C.F.R. § 3.321(b)(1) (2008).


ORDER

Service connection for a low back disability is denied. 

An initial rating in excess of 10 percent for hypertension is 
denied. 



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


